—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
*799Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit inmates from engaging in violent conduct, assaulting other inmates and possessing a weapon. The charges stemmed from allegations that petitioner cut another inmate with a weapon while they were walking between dormitories. Contrary to petitioner’s contention, the report prepared by the correction officer who investigated the incident and the testimony of the inmate who positively identified petitioner as the individual who cut him provide substantial evidence of petitioner’s guilt (see, Matter of Carter v Goord, 266 AD2d 623). Although the record contains evidence to support petitioner’s contention that he was not the assailant, this merely presented a credibility issue for the Hearing Officer to resolve (see, Matter of Cruz v Selsky, 264 AD2d 884, 885; Matter of Rivera v Coombe, 240 AD2d 830). Petitioner’s remaining arguments are either unpreserved for our review or without merit.
Cardona, P. J., Mercure, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.